Dismissed and Memorandum Opinion filed January 24, 2019.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00208-CV

                          GAIL G. WOOD, Appellant

                                        V.
                   WILLIAM DIMITRIOUS WOOD, Appellee

                    On Appeal from the 310th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-52199

                   MEMORANDUM                   OPINION


      This is an appeal from a judgment signed December 20, 2017. The clerk’s
record was filed June 26, 2018. The reporter’s record was filed July 25, 2018. No
brief was filed.

      On December 6, 2018, this court issued an order stating that unless appellant
filed a brief on or before January 3, 2019, the court would dismiss the appeal for
want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no brief or other response. Accordingly, the appeal is ordered
dismissed.



                                      PER CURIAM


Panel consists of Justices Wise, Zimmerer, and Spain.




                                         2